Citation Nr: 0525866	
Decision Date: 09/21/05    Archive Date: 09/29/05	

DOCKET NO.  05-19 240	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas





THE ISSUE

Entitlement to service connection for a skin disorder, 
presently characterized as depigmented macular lesions of the 
shoulders, neck and back.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The appellant is shown to have had service with the Army 
National Guard in Texas from September 1983 to September 
1989.  There is one period of active duty for training 
documented, where the veteran apparently had basic military 
training from January to April 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  For the reasons provided below, this 
case must be remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The record shows that in August 2004, the RO requested the 
Adjutant General of the Texas National Guard to provide 
certain information regarding the veteran's military service, 
including any medical records, line-of-duty determinations 
and a verification of all periods of service.  The RO 
forwarded certain records it had in its possession, including 
a DD Form 214 and National Guard Bureau Forms 22 and 23 and 
two examinations to the Texas National Guard as attachments 
to the request for information.  There is no evidence, 
however, that the Adjutant General of the Texas National 
Guard ever responded to this request for information.  The 
law and regulations governing VA's duty to assist always 
requires VA to collect all known available records maintained 
by the Federal Government and this would include all of the 
records requested from the Texas National Guard.  A single 
unanswered request for military service records is 
inadequate.  

Additionally, in denying the appellant's claim, the RO stated 
that service connection for the veteran's claimed skin 
disability was denied as "only an injury which occurred 
during active duty for training is subject to service 
connection."  This was an inaccurate statement of law.  
38 C.F.R. § 3.6(a) clearly provides that injuries or diseases 
incurred during a period of active duty for training may be 
service connected; it is only inactive duty training which 
requires a specific injury (or acute myocardial infarction, 
cardiac arrest, or cerebral vascular accident) for an 
allowance of service connection.  That is, if competent 
probative evidence was to demonstrate that the veteran 
actually incurred a skin disability (disease) during a period 
of active duty for training, then service connection for that 
disability would be warranted.  On the other hand, the Board 
notes that the RO made extended efforts in attempting to 
assist the veteran in collecting evidence of his purported 
treatment with a particular physician including requests 
subsequently made to a hospital where the appellant said 
those records were stored, but that hospital replied that 
there were no records for the veteran on file.  

For these reasons, the case must be REMANDED to the RO for 
the following:

1.  The RO should send a letter to the 
veteran that explains that he must 
present evidence that he actually 
incurred a skin disability during a 
period of active duty for training, or 
that a preexisting skin disability was 
aggravated (permanently increased in 
severity beyond the ordinary progress of 
the disease) during a period of active 
duty for training.  It should be 
explained that the evidence necessary to 
substantiate his claim would be medical 
evidence documenting either the onset of 
the skin disability or a permanent 
increase in severity beyond the ordinary 
progress during an actual period of 
active duty for training.  The RO should 
follow up on any response to this letter 
with any development indicated.

2.  The RO should again process a request 
to the Texas Army National Guard for any 
additional medical records, physical 
examinations, line-of-duty 
determinations, and an actual 
verification of all periods of INACDUTRA 
and ACDUTRA during the veteran's period 
of Army National Guard service from 
September 1983 to September 1989.  

3.  After completion of the above 
development, and the conduct of any 
additional indicated development, the RO 
should again address the issue presented 
on appeal.  If the decision is not to the 
veteran's satisfaction, he must be 
provided with a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board after compliance with all appellate 
procedures.  The appellant need to 
nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

